Citation Nr: 1734409	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-19 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a dental disability for compensation purposes.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as due to in-service exposure to radiation.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

4.  Entitlement to a disability rating in excess of 10 percent for tinnitus. 

5.  Entitlement to service connection for a left knee replacement.

6.  Entitlement to service connection for a right knee replacement.

7.  Entitlement to service connection for a back disability.

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2013 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The March 2013 decision addressed all issues except entitlement to service connection for a back condition.

In his July 2013 Form 9, the Veteran requested a videoconference hearing before the Board.  In his February 2016 Form 9, he did not request a hearing.  In an August 2016 correspondence, the Veteran's attorney indicated the Veteran's desire to withdraw his outstanding hearing request and for the appeal on all issues to proceed.  Accordingly, the Veteran's initial hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded that issue as indicated on the title page.
Regarding the Veteran's claim for service connection for a dental disability, the nature of his claim has consistently been one for treatment purposes as opposed to compensation.  A claim for service connection for a dental condition for treatment purposes only is separate and distinct from a claim for service connection for a dental disability for compensation purposes.  See 38 C.F.R. § 3.381; Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The Agency of Original Jurisdiction (AOJ) with respect to claims for service connection for a dental condition for treatment purposes only is the Veterans Health Administration (i.e., the VA Medical Center (VAMC)).  38 C.F.R. § 3.381.  In this case, the RO denied service connection for compensation purposes in an October 2009 rating decision.  Following the Veteran's April 2011 statement seeking dental treatment, in an April 2013 correspondence, the RO indicated they were forwarding the Veteran's claim for dental treatment to the Loma Linda VAMC.  Thereafter, in the June 2013 statement of case, the RO indicated his claim for treatment would be sent to the San Diego VAMC.  Thereafter, in a February 2014 correspondence, the Veteran indicated he had been refused treatment by the Loma Linda VAMC and they had no knowledge of his claim.  To the extent that it appears the claim for service connection for a dental condition for treatment purposes only has not been adjudicated, the claim is referred to the AOJ to take appropriate action to include forwarding the claim to a VHA for adjudication if necessary.  

The issues of entitlement to service connection for a left knee replacement, a right knee replacement and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2009 rating decision, the RO denied service connection for a dental disability for compensation purposes; the Veteran did not perfect a timely appeal or submit new and material evidence within one year of notification of that decision.

2.  Evidence received since October 2009 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a dental disability for compensation purposes.

3.  Probative evidence supports a finding that the Veteran currently has an acquired psychiatric disorder that is related to his active duty service. 

4.  Throughout the appeal period, the Veteran's hearing loss was manifested by at worst Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear.  

5.  Tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision which denied service connection for a dental disability for compensation purposes is final; new and material evidence has not been received to reopen that claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2009 & 2016), 20.201, 20.302, 20.1103 (2009).

2.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained     on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim. 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the appellant's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

The RO denied the Veteran's claim for service connection for a dental disability in October 2009.  As stated in the Introduction, the claim adjudicated was for compensation purposes; a claim for service connection for treatment purposes is a separate claim and that has been referred for proper adjudication by the AOJ.  
Service connection for compensation purposes was denied in October 2009 because, under VA regulations, replaceable missing teeth are not considered disabling conditions for which compensation is payable.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2009).

Evidence received since the October 2009 rating decision consists of statements from the Veteran continuing to seek treatment for teeth #7 and #8 that were fractured aboard the USS Bon Homme Richard CVA-31 on active duty.  He indicated a fear that the gold posts that were installed in April 1970 would wear out and he wished to see a dentist to replace the posts.  As noted above, a claim for service connection for a dental condition for treatment purposes has been referred.  The record contains no new evidence that is not cumulative to that which was in the record at the time the October 2009 decision was made or material evidence that would potentially substantiate a claim for service connection for compensation for a dental condition.

The preponderance of the evidence is against a finding that new and material evidence sufficient to reopen a claim for a dental condition for compensation purposes has been received.  As the benefit-of-the-doubt doctrine is not for application, the finally disallowed claim for service connection for a dental condition for compensation purposes is not reopened and the appeal is denied.  Gilbert, 1 Vet. App. at 53.  

	Service connection for an Acquired Psychiatric Disorder

In his claim, the Veteran asserted that he had PTSD on account of radiation exposure he experienced while deployed to McMurdo Station in Antarctica for three summer seasons.  During that time, clean-up was taking place of a recently shut down Portable Nuclear Plant (PM-3A) that was located on a well-known landmark called "Observation Hill" where the Veteran climbed to enjoy the views.  He was never warned that the soil from the PM-3A was contaminated with radiation.  He indicated that many of the Veterans he served with at McMurdo Station had died of cancer, had cancer or were currently fighting the disease and that after his friends began sending him information regarding the presence of radiation there, he began to experience constant worry regarding his exposure. 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease or a qualifying in-service event, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Here, VA treatment records do not show a diagnosis of PTSD.  However, they do reveal a diagnosis of anxiety disorder, not otherwise specified (NOS) due to agitation, anxiety about the future (given exposure to radiation during service) and panic symptoms, along with depressive d/o NOS that included irritability and feelings of betrayal at the military for his environmental exposure.  In the May 2012 VA Psychiatry Consult in which these diagnoses were rendered, it was noted the Veteran was evaluated by a VA PTSD Clinical Team.  The Veteran indicated extreme worry about possible radiation exposure that may have impacted his health from the soil and water supply in Antarctica and the radiation that may have leaked into it during his 3 deployments.  The Veteran was described as highly agitated and tense.  He indicated he ruminated about the exposure a "great deal of the time" and that his life had become quite "constricted and restricted" since learning more about the issue.  He indicated he began having panic attacks and trouble sleeping three years prior when veterans that he served with started sending him information.

Upon review of the evidence, the Board finds that doubt can be resolved in the Veteran's favor and service connection for an acquired psychiatric disorder is warranted.  Competent evidence establishes that the Veteran does have an acquired psychiatric disorder that is etiologically related to the Veteran's active service.  Personnel records indicate that the Veteran served at McMurdo Station in Antarctica in the 1970s and a VA psychologist, who is competent to provide an opinion as to the etiology of psychiatric disorders, concluded that the Veteran had a diagnosis that was related to the fact that he had been exposed, or was possibly exposed, to radiation from the PM-3A Nuclear Plant during active duty service.

Resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.309(a); Gilbert, 1 Vet. App. at 55.



	Increased Ratings for Hearing Loss & Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2016).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

The Veteran has been in receipt of a 10 percent evaluation for hearing loss since February 2007 and for tinnitus since August 1995.  The Veteran filed a claim for an increased rating for both conditions in October 2011.

A September 2011 private treatment record indicated intermittent bilateral tinnitus.  It was noted hearing was within normal limits between 250 and 1500 Hertz.  Word discrimination was noted to be excellent bilaterally.  The Veteran had been issued hearing aids; he explained that he was unable to use them during activity because of sweat and movement noises.  He noted difficulty hearing the TV, telephone and conversations.

In November 2011, the Veteran underwent a VA examination.  He reported difficulty understanding speech, hearing the television, hearing the telephone and sleeping.  He indicated he could only wear hearing aids while inactive and not while working around the house because of the hearing aid microphone noise, sweating and general environmental noise.  He did not indicate an impact on his daily life from tinnitus.
An audiogram yielded the following results with pure tone thresholds, measured in decibels:  

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
35
     100
95
Left Ear
      15
40
80
80

The average decibel loss was 61.25 decibels in the right ear and 53.75 decibels in the left ear.  Speech discrimination scores were 74 percent on the right and 76 percent on the left.  Based on Table VI, the Veteran had Level V hearing acuity in right ear and Level IV hearing acuity in the left ear.  Applying Table VII, the Veteran's hearing loss warrants a 10 percent evaluation.

The provisions of 38 C.F.R. § 4.86(a) and 38 C.F.R. § 4.86(b) are not applicable as pure tone thresholds are not 55 decibels or greater in all four relevant frequencies in either ear and neither ear is shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  

The Veteran also submitted a private audiogram dated in September 2011.  Even assuming the testing met VA requirements, the findings do not support a higher rating.  Pure tone threshold findings did not exhibit any exceptional pattern and reflected threshold averages in the relevant frequencies of 68.75 decibels on the right and 57.5 decibels on the left.  Speech discrimination was 96 percent on the right and 100 percent on the left.  This equates to Level II hearing acuity in each ear, which is not representative of a higher rating.  

To the extent the Veteran feels he cannot hear well, he is certainly competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  The Board emphasizes again that disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Board has considered that the Veteran has not been afforded a VA examination of his hearing loss since 2011, but finds that the medical evidence of record in this case is not too old to adequately evaluate his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  No competent medical evidence, by or on behalf of the Veteran, has been submitted which suggests that the Veteran's hearing loss has become worse in the period of time since the last evaluation.  See Counts v. Brown, 6 Vet. App. 473, 478-79 (1994).

As to tinnitus, the Veteran was assigned a 10 percent rating under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The maximum schedular rating for this particular disability is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, the Veteran was assigned the maximum schedular rating available for tinnitus for the entire appeal period.  Id.  There is no other appropriate diagnostic code pursuant to which a higher rating could be awarded.  

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Based on audiometric findings and the schedular criteria, a rating in excess of 10 percent for hearing loss and a rating in excess of 10 percent for tinnitus are denied.  There is no doubt to be resolved and the benefit-of-the-doubt doctrine is not for application.


ORDER

New and material evidence has not been received, the claim of entitlement to service connection for a dental condition for compensation purposes is not reopened, and the appeal is denied.

Service connection for an acquired psychiatric disorder is granted.

A disability rating in excess of 10 percent for hearing loss is denied.

A disability rating in excess of 10 percent for tinnitus is denied.




REMAND

While further delay is regrettable, the Board finds that further development is required prior to final adjudication of the remaining claims to fully satisfy the duty to assist the Veteran.  See 38 C.F.R. § 19.9 (2016).  

Regarding the Veteran's claims for service connection for right and left knee replacements, private medical records indicate a progressive history of medial compartment knee arthritis in both knees.  In denying the claim, the RO focused on a finding that private treatment records dated in October 2006 indicated the Veteran began experiencing knee pain 10 days prior and it was a new problem.  In fact, the Veteran underwent surgery on his left knee in October 2007 and on his right knee in December 2007.  These were described in VA treatment records as partial knee replacements due to degenerative joint disease in the bilateral knees.  Records at that time described the underlying problems as longstanding.  Given that the Veteran served in the military for roughly 20 years, the Veteran indicated on his June 2011 claim for benefits that his knees were sore during service, and treatment records indicate the longstanding presence of a chronic disabilities in both knees, the Board finds it appropriate to remand the claims to provide the Veteran the opportunity to provide additional evidence, if any, that his knee disabilities had onset in service or shortly thereafter or are otherwise related thereto, and to afford him a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claim for service connection for a back condition, his attorney submitted a statement in February 2016 pointing out that service treatment records show that in August 1981 the Veteran had been experiencing back pain for at least two months.  The Veteran continues to experience low back pain and now has a diagnosis of degenerative disc disease, right foraminal protrusion and arthropathy, as well as multilevel facet arthrosis.   In his statement, the Veteran's attorney indicated that such diagnosis appears in an October 2014 VA medical note.  Notably, VA treatment records on file that are available for the Board's review only cover the period between March 2010 and May 2012.  VA medical treatment records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  On remand, all outstanding VA treatment records should be obtained.
Thereafter, given evidence of back pain in service which the Veteran contends has continued since that time and evidence of a diagnosed current disability of the back, the Veteran should be provided a VA examination in connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all relevant VA treatment records, if any, dated prior to March 2010 and after May 2012.

2.  Request that the Veteran identify any sources of private treatment for his knees and back that do not already appear in the claims file and to authorize release of those records to VA.  All requests and responses, positive and negative, must be documented in the claims file.  If the requested records are unavailable, the Veteran should be so notified so he can provide those records himself, if possible.

3.  Schedule a VA examination in connection with his claim for service connection for knee disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination. 

After review of the claims file and examination of the Veteran, for any diagnosed knee condition, to include longstanding arthritis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a right and/or left knee condition is/are etiologically related to his military service. 

A complete rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA examination for his back to obtain an opinion as to whether any diagnosed back disability is related to his active duty service.  The claims file must be reviewed by the examiner in conjunction with the examination. 

After review of the claims file and examination of the Veteran, for any diagnosed back condition, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the claimed condition is etiologically related to his military service. 

 A complete rationale for all opinions must be provided.

5.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought remains denied, provide the Veteran and his attorney with a supplemental statement of the case and an opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


